                                  United States Department of Justice

                                 United States Attorney
                                 Southera District of West Yirginia


                                   Rob.rt C. a'rd Uniad S&,tcs Courrto8.                 Mciling Addrcst
                                   3N ttrBinia Eo'.a. Eot,                        Post   Wcc   Bo.\   l7l3
                                   &riE ldn                                      Ctorle 04 W      25326
                                   Clprl.sto4 trY 25301                               3U-315-22N
                                   t 400-659-t726                                 FAX:3U-317-5lU


August 24, 202L

L.   Thompson   Prj-ce, Esq.
604   Virginia Street,    East
Charleston, wV 253 01
            Re: United States v. Kristen Naylor-Legg
                   Criminal No. 2:2l-cr-00062-2              (USDC SDWV)

Dear Mr. Price:
     This will confirm ou! conversations with regard to your
client, Kristen Naylor-Legg (hereinafter "Ms, Legg"). As a result
of these conversations, it is agreed by and betrreen the United
States and Ms. Legg as follows:
     1. PEIIDING CEARGtsS. Ms. Legg is charged in two counts of
a three-count second superseding indictment as foll-ows:
       (a) Count One charges Ms. Legg with a violation of 18 U.S.
           SS 1591 (a) and (c) and 1594 (a) (conspiracy to engage 1n
           sex trafficking) ; and
       (b) Count Three charges Ms. Legg with a violation of 18
           U.s.C. SS L59L (a), (b) (1), lb) (21 , and (c) sex                      (
           trafficking).
      2.   RESOLITIION OE CBARGES.        Ms. legg will plead guilty to
Count One of said indictment, which charges her with a viol-ation
of 18 U.S.C. SS 1591 (a) and (c) and 1594(a) (conspiracy to engage
in sex trafficking of a minor). Fol-Iowing final disposition, the
United States will move the Court to dismiss Count Three in
Criminal No. 2:21-cr-00062-2 as to Ms. Legg.


                                                                           \\\L
                                                                           Defendant's
                                                                              Initials
L.   Thompson   Price,   Esq.
August 24, 202L                            Re: Kristen Naylor-Legg
Page   2


       ?   IIAXIMT'U POTENTIAI. PENAITY.   The maximum   penalty to which
Ms. Legg will      be exposed by virtue of this guilty plea is         as
follows:
       (a) Imprisonment for a period of up to life;
       (b) A fine of $250,000, or twice the gross pecuniary gain or
           twice the gross pecuniary loss resulting from
           defendant's conduct, whichever is greater,.
       (c) A term of supervised release of 5 years to life;
       (d) A mandatory special assessment of $100 pursuant to 18
           U.S.C. S 3013 and $5,000 pursuant to 18 U.S.C. S 3014;
           and

       (e) An order of restitution pursuant to 18 U.S    ss 1593,
           3563, and 3664, ox as otherwise set forth 1n this plea
           agreement     .

     4. SPECIAI ASISESSMENT. Ms. Legg has submitted certified
financial statements to the United States refJ-ecting that. she is
without sufficient funds to pay the speciaL assessment due upon
convictlon in this case. Ms. Legg agrees that, if incarcerated,
she wiLl join the Inmate Financial Responsibility program,
earnings from which will be applied toward pa!.ment of the special
assessment.

     5. RESTITITIION. Ms. Legg understands that, pursuant to 1g
U.S.C. S 1593, the Court sha11 order restitution to the victim in
this case for ful-f amount of the victim,s losses, if any. Ms. Legg
further agrees to pay such restitution, with interest as aflowed
by Iaw, to the fulLest extent financially feasibfe. In aid of
restitution, Ms. Legg further agrees as fo.Ilows:
      (a) Ms. tegg agrees to fuJ.ly assist the United States in
           identifying and focating any assets to be applied toward
           restitution and to give signed, sworn statements and

                                                           tl.r-ru
                                                             Defendant's
                                                                Initials
L.   Thompson   Price,   Esq.
August 24, 202L                         Re: Kristen Naylor-Legg
Page   3



           testimony concerning assets upon request of the Unj,ted
           States.
       (b) Ms. tegg will fu1ly complete and execute, under oath, a
           Financial Statement and a Release of Financial
           Information on forms supplied by the United States and
           will return these completed forms to counsel for the
           United States within seven calendar days from the date
           of the signing of this plea agreement.
       (c) Ms. Legg agrees not to dispose of, transfer or otherwise
           encumber any real or personal property which she
           currently owns or in which she holds an interest.
       (d) Ms. Legg agrees to fu11y cooperate with the United States
           in the Liquidation of assets to be applied towards
           restitution, to execute any and al"I documents necessary
           to transfer title of any assets available to satisfy
           restitution, to release any and all right, titl,e and
           interest she may have in and to such property, and waj-ves
           her right to exemptions under the Eedera]- Debt
           Collection Procedures Act upon levy against and the saLe
           of any such property.
       (e) Ms. Legg agrees not to appeal any order of the District
           Court imposing restitution unless the amount of
           restitution imposed exceeds 510,000 per victim.
           However, nothing in this provisi,on is intended to
           precl-ude the Court from ordering Ms. Legg to pay a
           greater or lesser sum of restitution in accordance with
           1aw.

     6. ABAI{DOllllEllT OF PROPERIY. Ms. Legg hereby agrees to
release, relinquish, waive or abandon to the United States or to
the state of West Virginia any and a]l" right, titLe and interest
she may have in certain items seized from her on September 22,
2020, Ehat is, one (1) Apple iPhone 11, serial number C5KC4VNZN72N,
fMEI number 355542707260672. The property hereby abandoned by the

                                                        \sr-
                                                         Defendant's
                                                            Initi   a   1s
L.   Thompson Price, Esq.
August 24,   2021                     Re: Kristen Naylor-Legg
Page   4



defendant under this paragraph will be destroyed or otherwise
disposed of by federal-, state or loca1 1aw enforcement offi ce rs
according to the law.
      7. PAIUS}|T OF !{ONETIRY PE!{ALTIES. Ms. Legg authorizes the
Einancial Litigation Program in the United States Attorney, s
Office to obtain a credit report from any major credit reporting
agency prior to sentencing in order to assess her financial
condition for sentencing purposes. Ms, Legg agrees not to object
to the District Court ordering all monetary penalties (including
the special- assessment, fine, court costs, and any restitution
that does not exceed the amount set forth in this plea agreement)
to be due and payable in fulf i unediatefy and subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in fuff inmediately,
Ms. Legg further agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedul-e of
palrments and not the onfy method, nor a limitation on the methods,
avaj-Iable to the United States to enforce the judgment.
      Ms. Legg authorizes the United States, through the Financial
Lj-tigation Program, to submit any unpaid criminaf monetary penalty
to the United States Treasury for offset in accordance with the
Treasury Offset Program, regardless of the defendant, s payment
status or history at that time.
     In addition to any payment ordered by the Court, Ms. Legg
shal1 pay al1 monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judqments, inheritances, and tax refunds, toward the
court ordered rest.itution or fine.
      Ms. Legg agrees that if she retains counsel or has appointed
counsel in response to the United States, efforts to colfect any
monetary penalty, she shalf immediately notify the United States
Attorney's Office, Attention: Financj-al Litigation program, p.O.
Box 1-713, Charleston, West Virgi-nia 25326-1,71,3, in writing and
sha]-.L instruct her attorney to notify FLP immediately of her


                                                       Defendant's
                                                          Initials
L.   Thompson   Price,   Esq.
August 24,    2O2L                     Re:   Kr   j-sten Naylor-Legg
Paqe   5


representation.
     8. COOPERATION. Ms. Legg wiLl be forthright and truthful
with this office and other 1aw enforcement agencies with regard to
all inquiries made pursuant to this agreement, and will give
signed, sworn statements and grand jury and trial testimony upon
request of the United States. In complying with this provision,
Ms. Legg may have counsel present except when appearing before a
grand jury. Eurther, Ms. Leqg agrees to be named as an unindicted
co-conspirator and unindicted aider and abettor, as appropriate,
in subsequent indictments or informations.
     9. IrSE IIOII NITI. UnLess this agreement becomes void due
to a viol-ation of any of its terms by Ms. Legg, and except as
expressly provided for in paragraph 11 be1ow, nothing contained in
any statement or testimony provided by her pursuant to this
agreement, or any evidence developed therefrom, wiI.l- be used
against her, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.
       10.   LIUITATIONS ON IUMITIIITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or j,n
prosecuting Ms. Legg for any vio.Lations of federal or state 1aws.
The United States reserves the rj,ght to prosecute Ms. Legg for
perjury or false statement if such a situation should occur
pursuant to this agreement.
     11. STIPI'LITION OF FACTS AND WAIVER OF FED. R. SVID. 410.
The United States and Ms. Legg stipulate and agree that the facts
comprj-sing the offense of conviction inc.Iude the facts outlined in
the "Stipufation of Facts," a copy of which is attached hereto         as
"PIea Agreement Exhibit A."



                                                           \q15-
                                                            befendltt's
                                                               I nitial s
L.   Thompson   Price,   Esq.
August 24, 202L                        Re: Kristen Naylor-Legqr
Page   6



     Ms. Legg agrees that if she t ithdraws from this agreement, or
this agreement is voided as a result of a breach of its terms by
her, and she is subsequently tried for her conduct alleged in the
second superseding indictment, as more speciflcally described in
the Stipulatlon of Facts, the United States may use and introduce
the Stipulation of Eacts in the United States case-in-chief, in
cros s -examination of Ms. Legg or of any of her witnesses, or in
rebuttal of any testimony introduced by her or on her behalf. Ms.
Legg knowingl-y and voLuntaril-y waives, see United States v.
Mezzanatto, 513 u. s. 196 (1995), any right she has pursuant to
Eed. R. Evid. 410 that woufd prohibit such use of the Stipufation
of Facts. If the Court does not accept the plea agreement through
no fault of the defendant, or the Court declares the ag.reement
void due to a breach of its terms by the United States, the
Stipufation of Facts cannot be used by the United States.
      The Unlted States and Ms. Legg understand and acknowledge
that the Court is not bound by the St.ipulation of Facts and that
i.f some or alL of the Stipulation of Eacts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.
     L2. mrVER Or APPEAL AltD COLIAIEBAL ATIACK. Ms. Less
knor+ingIy and voluntarily waives her right to seek appellate review
of her conviction and of any sentence of imprisonment, fine, or
term of supervised rel-ease imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S,c. S 3?42. Ms.
Legg also knowingl-y and vofuntarily waives any right to seek
appeflate review of any claim or argument that (1) the statutes of
conviction (18 U.S.C. SS L591 and 1594) are unconstitutiona.I, and
(2) Ms. Legrg's conduct set forth in the Stipulation of Eacts (p1ea
Agreement Exhibit A) does not fal-l- within the scope of 18 U.S.C.
SS 1591- and 1594. Ms. Legg may appeal the following:
     (a) a sentence that exceeds the maximum pena]ty prescribed
           by statutei and


                                                     \\\.-
                                                        Defendant's
                                                             Initials
L.   Thompson   Price,   Esq.
August 24, 202L                        Re: Kristen Nayl-or-Legg
Page   7



       (b) a decision by the District Court, pursuant to the
           Sentencing cuidelines or l-8 U.S.C. S 3553(a), to make an
           "upward departure" or "upward variance" from the total
           offense leveI ca.l-culated by the District Court or the
           guideline range corresponding to that l-evel .
       The United States also waives its right to seek appellate
review of any sentence of imprisonment or fi-ne imposed by the
District Court, or the manner in which the sentence was determined.,
on any ground whatsoever including any ground set forth in 18
U. S. C. S 3742, except:

       (a) a sentence that is below the minimum penafty, if any,
           prescribed by statute; and
       (b) The United States may appeal a decision by the Distrj_ct
           Court, pursuant to the Sentencing Guidelines or 18
           U.S.C. S 3553(a), to make a "downward departure,, or
           "downward variance" from the total offense leveI
           cafculated by the District Court or the guideline range
           corresponding to that level .
     Ms. Legg also knowingly and vol-untarify waives the right to
challenge her guilty plea and conviction resulting from this plea
agreement, and any sentence imposed for the conviction, in any
col]ateral attack, including but not limited to a motion brought
under 28 U.S.C. S 2255.
     The waivers noted above sha1l not apply to a post-conviction
coflateral attack or direct appeal based on a claim of ineffective
assistance of counsel .
     13. IIAf\,ER OE FOIA At{D PRr\IACY RICET. Ms. Legg knowingJ_y
and vol-untarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the preedom of

                                                          \\\-
                                                          fendant'      s
                                                           I   niti   al s
L.   Thompson    Price,   Esq.
August 24,      2O2L                         Re: Kristen Naylor-Legg
Page   8



Information Act (EOIA), 5 U.S.C. S 552, or the privacy        AciL       of   J-974,
5 U.S.C. S 552a, following final disposition.
       14    . SE:l(
               OEFEIIDER REGISIRTTION REQUIRBCNT. Ms . Legg
understands and acknowledges that under the Federal Sex Offender
Registration and Notification Act, she must register as a sex
offender and keep the registration current in each of the following
jurisdictions: where she resides, where she is an employee and
where she is a student. Ms. Legg understands that the federa.l-
registration requirement and any state registration requirement
may appJ.y throughout her life. Ms. Legg further understands that
the requirement to keep the registration current includes
informing at .Ieast one of the aforementioned jurisdictions not
l-ater than three days after any change of name, residence,
emp.l-oyment or student status. Ms. Legg understands that failure
to comply with these obligations subjects her to prosecution for
failure to register under federal l-aw, 18 U.S.C. S 2250, which is
punishable by a fine or imprisonment, or both.
     15. FINAL DISPOSITION. The matter of sentencing is within
the sol-e discretion of the Court. The United States has made no
representatj-ons or promises as to a specific sentence. The United
States reserves the right to:
       (a)     Inform the Probation Office and the Court of a1l relevant
               facts and conducti
       (b) Present evidence and argument relevant to the factors
           enumerated in 18 U.S.C. S 3553(a);
       (c)     Respond   to questions raj-sed by the Court;
       (d) co].rect inaccuracies or inadequacies in the presentence
               report;
       (e)     Respond to statements made   to the Court by or on behalf
               of Ms. Legg;


                                                              '{-F\L
                                                              Defendant's
                                                                     I   nitial   s
L.   Thompson   Price,   Esq.
August 24, 202L                                Re: Kristen Naylor-Legg
Page   9



       (f)    Advj-se the Court concerning the nature and extent      of   Ms.
              Legg's cooperation; and
       (S) Address the Court regarding the issue of Ms.               Legg,s
           acceptance of responsibility.
       15.                        If either the United States or
              VOIDING Ol. AGREEUENT.
Ms.      violates the terms of this agreement, the other party
      T-egg
wifl have the right to void this agreement. If the Court refuses
to accept this agreement, it shafl be void.
     L'l . ElfTIREfy OF AGREEI,IEI|T. This written       agreement
constitutes the entire agreement between the United States and Ms.
Leqg in this matter. There are no agreements, understandings or
recommendations as to any other pending or future charges against
Ms. Legg in any Court other than the United States District Court
for the Southern District of West Virginia.
       Acknowledged and agreed to on beha]-f of the United States:

                                      IISA G. JOHNSTON
                                      ACt ngUnited States Attorney

                                By:       '"1 ql"^^'J'L
                                          IFER RADE HERRALD
                                      Assistant United States Attorney




                                                              Ktlt-
                                                               Defendant's
                                                                  Initials
L.   Thompson   Price,    Esq.
August 24, 202L                       Re: Kristen Naylor-Legg
Page 10


I hereby acknowledge by my initials at the botton of each of the
foregoing pages and by my signature on the last page of this
lo-page agreement that f have read and careful]y discussed every
part of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further ackno$rfedge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Einalfy, I am satisfied with the representation of my attorney in
this matter.


                                           E'es-at
Kris en   Na   I r-Legg                  Date Signed
Defendant



      omps        ice,    Esq.           Date Signed
     sef for    Defendant
                        T'NIIIED STAIES    DISIRICI   COI'RT
                     SOI'TEERN DiSIn,ICT OA tcEST VrRGNTIA
                                  CEARIASTON


I,NITED STATES OF AUERTCA


v                                            CRII{IIiIAL   lIO. 2 :21-cr-00062-2

XRI SIMT }IAYI.OR-I,EGG


                            s.Irlsr4Eld_oP 3:lcls
        The United States and KRISTEN NAYLOR-LEGG stipuLate and agree

that the facts comprising the offense of conviction (Count                  One    in
the    Second Superseding fndietment)        include the following:1
             DEBEIDIM'S SIC:TIIAI. BTSIS M, @ILT! PI,EI
       Between approximately June          8 and ,June 12, 2020. f entered
into an agrr€ement with      LARRY ALLEN CLAY,        ,JR., regarding Victim 1,
a girl I     knew   to be 17 years old at the time. per the             aqreement
between CIAY and myself,      I agreed to obtain, provide, and transport
Victim 1 to locations in and around Gauley Bridge, Fayette County,
West   Virginia, to meet CLAY, with the understanding that             CLAY   rrould

Pay me $50 per occasion to engage i-n sexuaL acti-vity with Victim
1;

1 ThJ-sStipulation of Facts and Eactua] Basis for Guilty pfea does
not contain each and every fact known to KRISTEN NAYLOR-LEGG and
to the United States concerning her invol-vement and the involvement
of others in the charges set forth in the Second Superseding
Indictment   .



                          PI,EA AGREEIIE}IT E:(EIBTT A
                                       1
            On two occasions betueen June I and June 12, 2020, f did
obtain, provide, and transport Victim 1 to two different locations
(one in Cane Branch, Fayett€ County, and a second in Gauley Bridqe)

where we met CLAY. For the Cane Branch encounter, I transported
Victj.m 1 to the meeting location in a l{yundai vehicle.2 I also used
my cell phone to arrange these encounters with CLAY. On both
occasions I provi.ded Victin 1 to CLAY, who then engaged in sexual
intercourse with Victim 1. FolLowinq the Cane Branch encounter,
CLAY gave me $100           in United States curr€ncy as palrnent for the
sexual intercourse lrith Victim 1. Although           CLAY       and I had agreed
that he would pay me $50 in United States curr€ncy in exchange for
the second encounter, he did not provide            me    with any money after
engaging in sexual intercourse with Victim 1.
            StipuLated and agreed to:

                                                           I-gc-
KRI              Y                                        Date
Defendant



                     PRICE, ESQ.
                                                            ?/zf/      z1
      1il                                                 Date
Counsel for Defendant


.,E          R        HERRALD
                                                           1-H-zt
                                                          Date
Ass         tant United States Attorney

2 The parties stipulate that no Hyundai vehicles are manufactured
in the state of West Virgrinia and the vehicle had therefore
traveled in interstate or foreign commerce.
                             PI,TA AGREEUENIT EXETBIT A
                                          2
